Citation Nr: 1421367	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  07-14 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for the period prior to May 31, 2011, for a psychiatric disorder, variously diagnosed to include bipolar disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michelle Powers, attorney


ATTORNEY FOR THE BOARD

Patricia Veresink



INTRODUCTION

The Veteran had active service from July 1968 to January 1969 and from June 1969 to October 1970, to include active duty for training from April 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which awarded service connection and a 30 percent rating for a psychiatric disorder, effective June 19, 2002.  

In December 2008, the Board issued a decision granting a higher initial disability rating of 50 percent.  The Veteran appealed that decision and, in October 2010, the Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision remanding the case back to the Board.  In April 2011, the Board remanded the issue for further development consistent with the Court remand.  A review of the record shows that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

By way of an April 2012 decision, the RO awarded an increased rating to 100 percent for the Veteran's psychiatric disorder, effective May 31, 2011.  

The case is now back before the Board to address the sole remaining matter of whether the Veteran is entitled to an initial rating higher than 50 percent for the period prior to May 31, 2011.

One matter needs clarification.  In an June 2012 statement, the Veteran indicated that he wished to have an earlier effective date back to 1999.  In July 2013, the Veteran clarified his desires and requested a statement of the case regarding an earlier effective date.  The Board notes that 1999 is well before the effective date of service connection for the psychiatric disorder, and that the June 2012 statement was received many years after the 2007 RO decision which initially set the date of entitlement to service connection to be in 2002.  The Board also notes that the Veteran did not appeal the effective date of service connection within the applicable time period after the 2007 RO award of service connection with a 2002 effective date.  The Court of Appeals for Veterans Claims (Court) held in Rudd v. Nicholson, 20 Vet. App. 296 (2006), that there is no free-standing claim for an earlier effective date, and that once an effective date has become final (by way of an RO or Board decision), a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable evidence (CUE).  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §  20.1400-1404 (2010).  Therefore, because the effective date of service connection became final one year after the 2007 RO decision awarding such, the Veteran cannot now request a statement of the case as to the issue of an earlier effective date for service connection.  If the Veteran seeks an earlier effective date for the award of service connection, he will have to pursue a claim alleging specifically that there was clear and unmistakable error (CUE) in a prior decision.      

FINDING OF FACT

The preponderance of the evidence shows that the Veteran's psychiatric disability during the period prior to May 31, 2011, was productive of no more than occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  During this period, it was not manifested by occupational and social impairment, with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for a psychiatric disability have not been met during the period prior to May 31, 2011.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating arises from a disagreement with the initial evaluation following the grant of service connection.  Since the Veteran's claim was for service connection, once service connection was granted the claim was substantiated.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, Social Security Administration records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.

With the VCAA requirements having been met, the Board may proceed to a decision on the claim.  




Higher Initial Rating During the Period Prior to May 31, 2011.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected psychiatric disability has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9400, which provides, in part as follows: 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

During the period prior to May 31, 2011, the Veteran's service-connected psychiatric disability was rated at 50 percent disabling.  To receive a higher disability rating, the evidence must indicate that during this period his psychiatric disability more closely approximated the criteria for a 70 percent rating noted above. 

The Board finds that the preponderance of the evidence shows Veteran's psychiatric disabilities did not manifest to the level in excess of 50 percent disability rating during the period prior to May 31, 2011.  The Veteran did not show occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

The Veteran did report nightmares and sleeping difficulties.  He reported depression and lack of interest or energy.  He was also found to have some auditory hallucinations in December 2003, but they were not noted again in January 2004 or the April 2006 VA examination.  

At the April 2006 VA examination, the examiner found the Veteran to have slow thinking processes.   He noted that the Veteran experienced a mild level of impairment in social and occupational functioning.  

The Veteran received another VA examination in March 2007.  The Veteran reported conflict in his relationship with his wife, but a good relationship with one of his daughters.  He also had casual social contacts from his groups.  The Veteran's thought process was somewhat circumstantial, but his thought content was devoid of any current auditory or visual hallucinations.  The Veteran noted no physical aggression since he became sober.  His memory was intact, but the test suggested some concentration difficulties.  He reported hypervigilance and sleep difficulties.  He also noted depression.  The examiner noted that his social adaptability and interactions with others appears to be moderately considerably impaired.  

In a September 2007 VA treatment record, the Veteran reported increased anger and panic episodes as well as a strained marital relationship.  

The Veteran attended a private psychiatric examination in October 2007.  The examiner noted nightmares, flashbacks, numbness, sleep disturbances, problems with concentration, avoidance, loss of control, depression, and isolation.  The examiner noted some visual hallucinations.  

The Veteran attended VA mental health evaluations from June 2008 to April 2011.  He noted depressed mood, without any hallucinations.  He noted some paranoia.  Veteran reported some trouble with anger issues.  Insight and judgment were consistently good.  He reported nightmares and hypervigilance.  

In February 2009, the Veteran's wife submitted a statement noting the Veteran's anger issues and his nightmares.  

The Board finds that the evidence shows that the Veteran's psychiatric disability during the period prior to May 31, 2011, more closely approximates the criteria for a 50 percent disability rating.  The Veteran's symptoms during this period include occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, occasionally circumstantial or pressured speech, reports of panic, some memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The Board acknowledges the Veteran's occasional hallucinations; however this symptom does not cause or manifest to a degree equivalent to the criteria for a 70 percent disability rating.

The Board has considered that the symptoms listed in Diagnostic Code 9400 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his disability.  These include, but are not limited to nightmares, irritability, sleep difficulties, hypervigilance, lack of interest, and paranoia.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment, with reduced reliability and productivity, due to disturbances in motivation and mood.  See Mauerhan, 16 Vet. App. 436.

The Veteran's GAF scores are also consistent with a 50 percent rating.  The Veteran was assigned multiple GAF scores during the appeal period ranging from 45 to 55, with most scores in the 51-55 range.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  These scores support the findings of occupational and social impairment, with reduced reliability and productivity.   Therefore Board finds that the Veteran's GAF scores are consistent with his current 50 percent disability rating.

Based on the evidence of record, the Board finds that the manifestations of the Veteran's psychiatric disability during the period prior to May 31, 2011, do not more nearly approximate the criteria for a 70 percent disability rating.  As such, the Board finds that the preponderance of the evidence is against the claim for an increased initial rating for this period.  

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's psychiatric disability during the relevant period was manifested largely by depressed mood, sleep impairment, and irritability.  These manifestations are contemplated in the applicable rating criteria.  As such, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of psychiatric symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Here, the issue of TDIU was addressed in a separate April 2007 rating decision, which the Veteran did not appeal.  Therefore, the Board will not address it in the current decision.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for a psychiatric disability during the period prior to May 31, 2011, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


